     Case 3:19-cv-01636-AJB-AHG Document 47 Filed 01/22/21 PageID.771 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARIA HERNANDEZ, et al.,                           Case No.: 3:19-cv-1636-AJB-AHG
12                                     Plaintiffs,       ORDER SETTING SETTLEMENT
      v.                                                 DISPOSITION CONFERENCE
13
14    SOUTHWEST KEY PROGRAMS, INC.,
      et al.,
15
                                     Defendants.
16
17
18         On January 22, 2021, the parties filed a Joint Status Report indicating that they have
19   executed a settlement agreement and anticipate filing a dismissal with prejudice within 10
20   days. ECF No. 46. In order to ensure that this occurs as planned, the Court SETS a
21   telephonic SDC for February 9, 2021 at 9:00 a.m. Counsel shall call the chambers
22   teleconference line at 1-877-873-8018 and use 8367902 as the access code to attend the
23   SDC. If the parties timely file a joint motion for dismissal, the SDC will be vacated without
24   further court order.
25         IT IS SO ORDERED.
26   Dated: January 22, 2021
27
28

                                                     1
                                                                               3:19-cv-1636-AJB-AHG
